DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 20222 has been entered.
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot. The new grounds of rejection set forth below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application 61/920,225 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Specifically, 61/920,225 is silent regarding the arrangement of electrical contacts specified in all of the claims of the instant application. Consequently, the instant application will not be afforded benefit to the above-identified, earlier-filed application. 
Claim Objections
Claim 170 is objected to because of the following informalities:  
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is indefinite because it is unclear what the claim intends to further limit, and/or how the claim intends to further limit the claimed invention. Because the condensation of the vapor in the condensation chamber is dependent on many factors (e.g. composition of the vapor, provision of cooling surfaces, length of the condensation chamber, material of the condensation chamber), at least one of which is dependent on a variable (vapor) that is not a part of the claimed invention, the scope of the claim is indefinite. Unlike claim 180, which ties the condensation of the vapor to the condensation chamber, claim 7 merely recites that the vapor condenses in the condensation chamber. If claim 7 is amended to obviate the indefiniteness, it should be done in a manner that is patentably distinct from claim 180. Otherwise, claims 7 and 180 may be considered duplicate claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 18, 165-168, 170, 171 and 178-180 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verleur et al. (US 2015/0128976 A1), which claims benefit to 61/903,344, which provides support for the disclosure relied upon in the rejection.    
With respect to claims 1, 167, 170, 178 and 179, Verleur et al. disclose a device for generating an inhalable aerosol, the device comprising: 

a body 102 including a receptacle configured to insertably receive and couple to the distal end/insertion end of the cartridge (see Fig. 4 illustrating the body coupling to the cartridge by receiving it); 
a storage compartment configured to hold a vaporizable material 300B (see Fig. 2); 
a heater 214 disposed proximate to the distal end of the cartridge (see Figs. 1 and 2), the heater configured to heat the vaporizable material to generate a vapor; 
a separable mouthpiece 220 (see [0044]) disposed proximate to the proximal end and attached to the storage compartment (see Fig. 2), the separable mouthpiece comprising a condensation chamber (passageway, see Fig. 2) allowing at least a fraction of the vapor to condense therein, wherein the condensation chamber is in fluid communication with the heater, and wherein the separable mouthpiece 220 further comprises an aerosol outlet in fluid communication with the condensation chamber (see Fig. 2);
a first airflow path configured to deliver air towards the heater (see [0047]); and 
a second airflow path configured to deliver air towards the heater (see [0047]), wherein the cartridge and the receptacle are configured to form the first airflow path and the second airflow path between a plurality of exterior surfaces of the cartridge and a plurality of internal surfaces of the receptacle when the cartridge is insertably received in the receptacle (see [0047]).  
With respect to claims 7 and 180, because the condensation chamber is not heated, it is evident that the condensation chamber is configured to allow at least a fraction of the vapor to begin condensing therein. 
With respect to claim 18, the body comprises a power source 110 (see Fig. 1).  
With respect to claim 165, the receptacle terminates in a proximal edge (top edge), wherein the first airflow path extends from the proximal edge of the receptacle3Application No.: 15/832,719 towards the distal end of the cartridge when the receptacle insertably receives and couples to the cartridge. Because the claimed first airflow 
With respect to claim 166, the cartridge has a longitudinal dimension extending from the proximal end of the cartridge to the distal end of the cartridge (see Fig. 2). Moreover, when the cartridge is received by the body, the plurality of exterior surfaces of the cartridge and the plurality of internal surfaces of the receptacle are substantially parallel to the longitudinal dimension (see Figs. 1 and 4).  
With respect to claim 168, the receptacle comprises a third electrical contact 122 and a fourth electrical contact 122 disposed in a second plane (see Fig. 1C), wherein the second plane is substantially parallel to the distal end of the cartridge when the cartridge is received within the receptacle (see Fig. 1).  
With respect to claim 171, the storage compartment comprises the vaporizable material 300B, and the vaporizable material comprises a nicotine formulation (see [0042]).  
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al.
With respect to claim 2, while Figure 1 of Verleur et al. illustrates the use of magnets to secure the cartridge inside the body, Verleur et al. disclose that other means of connecting mechanism can be used, including snap fit connectors (see [0039]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the cartridge with protrusions (e.g. hooks) extending from opposing exterior surfaces of the cartridge, wherein the protrusions are configured to snap fit into complementary recesses provided in the body. Naturally, the protrusions would define at least a portion of the first airflow2Application No.: 15/832,719 path when the cartridge is insertably received in the receptacle, and the protrusions would be disposed within the receptacle when the cartridge is inserted into the body. As indicated above, because the claimed first airflow path is intangible, any uninterrupted space from the proximal edge of the receptacle to the distal end of the cartridge is sufficient to anticipate the claim. 

s 6 and 172-177 are rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. in view of Bagai et al. (US 2016/0120222 A1). 
With respect to claims 6 and 172, the body has a top end and a bottom end opposite the top end (see Fig. 4), wherein the receptacle is disposed at the top end (see Fig. 4). Furthermore, the body comprises a body longitudinal axis extending from the top end to the bottom end, and a body transverse axis extending substantially perpendicular to the body longitudinal axis. 
The Verleur et al. device differs from the claimed invention in that the Verleur et al. device comprises a single body transverse axis due to the fact that the body is cylindrical (i.e. it has a circular cross-section) (see Fig. 1C). However, it would have been obvious to one of ordinary skill in the art to provide the Verleur et al. device with a non-circular (e.g. rectangular) cross-section so that it does not roll when it is placed on its side, as taught by Bagai et al. (see [0007]). If the Verleur et al. device is modified pursuant to the teachings of Bagai et al., then the body of the modified Verleur et al. device would have a first body transverse axis exceeding a second body transverse axis as recited in claim 6. Likewise, the storage compartment of the modified Verleur et al. device would comprise four exterior walls of the cartridge between the distal end and the proximal end as recited in claim 172.  
With respect to claim 173, the mouthpiece 220 forms a cavity (see Fig. 2). Moreover, a first portion of the storage compartment overlaps the cavity (see Fig. 1). Lastly, a second portion of the storage compartment that does not overlap the cavity is configured for insertion into the receptacle (see Fig. 1). While Figure 1 illustrates that the mouthpiece 220 is inserted into the cartridge, it would have been obvious to one of ordinary skill in the art to reverse the engagement such that the cartridge inserts into the mouthpiece. Such a modification would constitute reversal of parts, which is considered obvious to one of ordinary skill in the art. If the modification is made, then the first portion of the storage compartment would be disposed inside the cavity of the mouthpiece, as recited in claim 173. 
With respect to claim 174, Verleur et al. disclose that the mouthpiece 220 and the cartridge can interlock via threads or frictionally (see [0044]), suggesting that any conventional engagement mechanism can be used to attach the mouthpiece to the cartridge. Given that Verleur et al. disclose the use of snap fit connectors to connect the cartridge to the body (see [0039]), it would have been obvious to one of ordinary skill in the art to use snap fit connectors to attach the mouthpiece to the cartridge as well. If the 
With respect to claim 175, absent the claim further limiting the structure of the claimed raised rails, the hooks discussed above would correspond to the claimed third and fourth coupling features in the form of raised rails. 
With respect to claim 176, the mouthpiece is opaque, and the second portion of the storage compartment comprises a translucent surface so that the vaporizable material is visible through the surface (see [0042]).  
With respect to claim 177, the receptacle comprises a window 130 that enables the second portion of the storage compartment to be visible when the cartridge is coupled to the receptacle (see Figs. 1 and 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. in view of Katz (US 2014/0174458 A1).
With respect to claim 20, while Verleur et al. disclose a temperature sensor 260 for regulating the temperature of the heater (see [0037]), Verleur et al. do not disclose temperature regulation using a microcontroller that measures a resistance of the heater. However, it is well-known in the art to regulate the temperature of a heater of an aerosol-generating device by monitoring the resistance of the heater. For example, Katz discloses that the resistance of a heater 32 of an aerosol-generating device can be monitored and manipulated to control the temperature of the heater 32 (see [0019]). Based on the disclosure of Katz, instead of using the temperature sensor 260, it would have been obvious to one of ordinary skill in the art to regulate the temperature of the heater of the Verleur et al. device using a microcontroller configured to measure and manipulate the resistance of the heater. The modification would constitute substitution of one element for another functionally equivalent element, which is considered obvious.  

169 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. in view of Bankers et al. (US 7,793,861 B2).
With respect to claim 169, Verleur et al. do not disclose the material from which the wick is made. Consequently, it would have been obvious to one of ordinary skill in the art to make the wick from any conventional material, such as cotton. According to Bankers et al., conventional electrical aerosol-generating devices use cotton wicks (see lines 55-57, col. 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796